                                                                          cl-ERx's oyylcu u.s. ojs.c couRy
                                                                              AT cylM L
                                                                                       -qyx svfuE,vA
                                                                                       FltED
                            UNITED STATESDISTRICT COURT                            sE? 13 2g1g
                            W ESTER N DISTR ICT O F W R G IM A
                              CH AR I,O TTE SW LLE D IW SIO N                 Ju ix . . u.
                                                                              B'
                                                                                     P
 U M TED STA TE S O F AM ERIC A               :
                                              :
 V.                                           :
                                              :    C ase N o.3:19-CR -00014
 DA M E L M C M AH O N                        :
                                              :



                                    M O TION T O UN SE AI,

       Com esnow tlzeUnited StatesofAmerica,by andthrough itscounsel,and m ovestotm seal

 theabove-captioned case.

       The defendanthas been m ested in the M iddleDiskictofFlorida and is schedtlled for a

 headng today,September18,2019,in said district.



                                           Respectftzlly submitted,

                                           THOMAST.CULLjN
                                           U N ITED STA TES A TTORN EY



         D ate:Septem ber 18,2019
                                               istop erK av
                                           A ssistantUni S atesA ttorney




Case 3:19-cr-00014-NKM-JCH Document 16 Filed 09/18/19 Page 1 of 1 Pageid#: 34
